DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remarks
1/ Status of application: Final
2/ claims 1-20 are pending
3/ claims 1, 11, and 16 are independent
4/ Previous IDS filed 12/05/ 2018 has been considered

Response to Arguments
	Applicant’s arguments, filed 07/21/2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under the combination of prior arts have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Youn (US pg. no. 20160165037).
Most of the previous other prior arts has been relied upon in this rejection for the other limitations.
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
Applicant argued that the combination does not explicitly disclose “wherein all sensors and their respective personal electronic device become known to all other of the at least two personal electronic devices”.
Examiner respectfully disagrees:
Koskan discloses nodes that have plurality of sensors negotiate with each other sensors and build shared sensor profile that has negotiated lists of sensors to use in order to avoid redundant sensors as a result enabling saving battery life of the sensor nodes. Koskan in [0048] discloses A sensor sharing negotiation algorithm begins, at 72 … generally, the sharing negotiation algorithm occurs between nearby sensor nodes (personal electronic devices) to determine which sensors (sensors) or actuators in each sensor node remain on, which are turned off, and which may be alternately switched on and off or "strobed". Each sensor node on the sensor network shares its data with all other sensor nodes on the network, such that all sensor nodes have all data available for transmission to any requesting system or device; [0026] discloses when deployed, two or more of the sensor nodes N, N+1, N+2, M, M+1, M+2 are collocated, meaning that the sensor nodes are within a range of one another such that a redundancy is established in one or more of the sensed environmental parameters, thereby generating the collection of redundant or duplicate sensor information. In accordance with various embodiments, and by way of communication via the network 
-The prior art, Tenny (US pg. no. 20170181017), has been withdrawn. Applicant’s argument regarding Tenny is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-13, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamorano (US pg. no. 20170154521), further in view of Qian (US pg. no. 20180219967), further in view of Youn (US pg. no. 20160165037), further in view of Koskan (US pg. no. 20120004782).
		Zamorano discloses organizing at least two personal electronic devices of a user into a personal electronic device ([0077] discloses as shown in FIG. 1, personal 
		Designating one of the at least two personal electronic devices as a device management hub ([0077] discloses as shown in FIG. 1, personal emergency alert system 100 can include one or more wearable devices 102, a host computing device 104 (e.g., smartphone, smartwatch, tablet, or 2-way radio in short range) that corresponds to designated hub in short range radio communication with the one or more wearable devices 102. As indicated in fig. 1 and [0017] the host (smart phone) is designating a hub to the wearable devices where the wearable devices communicate data to the hub. The process of designating the smart phone as  host (hub) corresponds to designating) wherein all sensors and their respective personal electronic device become known to  the device management hub ([0020] providing a context aware activity notification software for installation on a host computing device (hub), the context aware activity notification software comprising: [0021] a data harvesting module that receives a plurality of environmental inputs from a plurality of sensors (corresponds to all sensors of the wearable devices are known to the host (smart phone)) that corresponds to the sensors in wearable devices 102 of fig. 1 that senses and send data to host 104 are known to the host 104 (hub); [00134] discloses the context aware activity notification software can be operated on a smartphone (hub); [0091] discloses the controller sends attribute information of the first interactive device to all wearable devices in the wearable device set of the user);
cognitively predicting, based on contextual information from the personal electronic device network, a current activity of the user ([0130] discloses the context aware activity system 840 can be operated continuously collect information about the user's environment (contextual information).  The context aware activity system 840 can then analyze the data it has collected at a particular moment and generate a decision on what is the next action that the user is most likely to engage in; [0131] discloses for example, when the user is arriving home from work, the next logical action may be to open the garage door if the user is driving, which can be determined based on the speed of the user. For instance, the context aware system 840 may identify that the user is traveling at a speed that is greater than his /her normal walking speed, that the time is late afternoon on a weekday and the user is near his/her home. Thus it is likely that the user is returning home from work. The next action that the user would most likely take is to activate the garage door upon pulling up to the driveway. Therefore the context aware activity system 804 may generate a command to the garage door at the appropriate time);
		But, Zamorano does not explicitly disclose:
cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices based on the current activity of the user and the contextual information;
using, by the device management hub, one of the at least one sensor-specific hierarchy to contextually assign user input to one of the at least two personal electronic devices for processing; 
		However, in the same field of endeavor, 	Qian further discloses cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices ([0104] Step 303: Determine a priority sequence of all wearable devices (sensor specific hierarchy) in a wearable device set of the user according to the usage scenario type (user activity) of the user and the preset policy (contextual information). [0105] Step 304: Determine, from the wearable device set of the user, a first Interactive device according to the priority sequence. Examiner suggested that applicant include characterization of what sensor specific hierarchy of the personal electronic devices is in to the claims in to clearly draw the bounds of the limitation without reading the specification in to the claims. In current form, it is broadly interpreted to mean hierarchy of devices. From the claim language, it is not clear what sensor specific hierarchy means). 
		using, by the device management hub, one of the at least one sensor-specific hierarchy to contextually assign user input to one of the at least two personal electronic devices for processing ([0107] discloses  after identifying a current usage scenario type (user activity) of the user, the controller may determine a priority sequence (sensor specific hierarchy) of all wearable devices in the wearable device set of the user by using the preset policy, and preferentially select a wearable device with a relatively high priority as the first interactive device.  For example, after identifying that the current usage scenario type of the user is the "outdoor exercise", the controlled determines, according to the preset policy, that a priority sequence of all devices in the wearable device set of the user is "1.  Glasses; 2.  Watch; 3.  Band; 4.  Mobile phone", and may determine, according to the priority sequence, that the "glasses" are the selected first interactive device.  If the glasses fail, the controller may further select the watch as the first interactive device, so as to ensure that required information is provided to the user in time).
cognitively predicting, based on contextual information from the personal electronic device network, a current activity of a user ([0079] discloses the controller obtains the usage scenario information of the user by using a wearable device worn by the user, and determines the usage scenario type (current activity) of the user according to the usage scenario information of the user, for example, whether the current activity type of the user is running, still, or walking may be determined according to the wrist swing frequency and the step counting information, and whether the ambient environment type is day or night may be determined according to the light intensity); and
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Qian. The modification would allow prioritizing devices that provide the same service for a task. Availability of redundant devices reduce user experience by making the process of device selection tedious and cumbersome. The modification would allow discriminating devices to avoid redundancy in device availability which would positively contribute to user experience. 
		But, the combination does not explicitly disclose:
organizing at least two personal electronic devices of a user into a
personal electronic device network local to the user;
	cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices based on the current activity of the user and the contextual information; 

	However, in the same field of endeavor, Youn discloses:
organizing at least two personal electronic devices of a user into a personal electronic device network local to the user (fog. 5C discloses personal electronic devices are configured personal electronic device network);
	cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices based on the current activity of the user and the contextual information ([0325] For another embodiment, the controller 180 may change priorities given to the sensed at least one external terminal, respectively, for each of the preset mobile terminal user's state, based on history information on a sensor executed in the mobile terminal user's state and an external terminal on which the function of the sensor is executed. [0326] In other words, priorities given to external terminals may be set for each sensor and user state. For an embodiment, the user state may be set in various ways such as in a meeting, sleeping, running, walking, driving and the like, and the state may be known based on the results sensed from a plurality of sensors.  [0327] For an embodiment, when the user is doing exercise, the priority of activating the heart rate sensor may be set to the order of the smart watch, smart glasses and smart glove (sensor specific hierarchy). For another embodiment, when the user is in a meeting, the priority of activating the vibration sensor may be set to the order of the smart phone, smart watch and smart glasses. [0328] such a priority may be updated by the user's behavior pattern (current activity of user) and the history of used devices and sensors (contextual information)). 
wherein an only network necessary to perform the computer-implemented method is the personal electronic device network ([0073] Here, the another mobile terminal 100 may be a wearable device, for example, a smart watch, smart glasses or a head mounted display (HMD), which is able to exchange data with the mobile terminal 100 (or to like data with the mobile terminal 100). The short-range communication module 114 may sense (recognize) a wearable device, which is able to communicate with the mobile terminal), near the mobile terminal 100. In addition, when the sensed wearable device is a device which is authenticated to communicate with the mobile terminal 100 according to the present disclosure, the controller 180 may transmit at least part of data processed in the mobile terminal 100 to the wearable device via the short-range communication module 114. Hence, a user of the wearable device may use the data processed in the mobile terminal 100 on the wearable device. For example, when a call is received in the mobile terminal 100, the user may answer the call using the wearable device. Also, when a message is received in the mobile terminal 100, the user may check the received message using the wearable device);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with You. The modification would allow wearable devices network where devices communicate with each other using short range communication to enable efficient and autonomous wearable device network that uses nearfield communication to enable effective data exchange among devices without using external network.		
		But, the combination does not explicitly disclose:

		However, in the same field of endeavor, Koskan discloses wherein all sensors (fig. 2, sensor M-M+2) and their respective personal electronic device (fig. 2 sensor node N) become known to  all other of the at least two personal electronic devices ([0048] discloses A sensor sharing negotiation algorithm begins, at 72 … generally, the sharing negotiation algorithm occurs between nearby sensor nodes (personal electronic devices) to determine which sensors (sensors) or actuators in each sensor node remain on, which are turned off, and which may be alternately switched on and off or "strobed". Each sensor node on the sensor network shares its data with all other sensor nodes on the network, such that all sensor nodes have all data available for transmission to any requesting system or device; [0026] discloses when deployed, two or more of the sensor nodes N, N+1, N+2, M, M+1, M+2 are collocated, meaning that the sensor nodes are within a range of one another such that a redundancy is established in one or more of the sensed environmental parameters, thereby generating the collection of redundant or duplicate sensor information. In accordance with various embodiments, and by way of communication via the network 120, the sensor nodes N, N+1, N+2, M, M+1, M+2 form a self-configuring collective that optimize resource expenditures among each of the sensor nodes to maximize the performance and survival of the sensor network 100).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Koskan. The modification would allow sharing information of sensors of devices to identify duplicate sensors of the same task. The modification would allow to select only 
		Regarding claim 2.    The combination discloses the computer-implemented method of claim 1.
		Qian further discloses, wherein the device management hub is predetermined (0068] discloses the controller 1 is configured to control wearable devices (predetermined management hub) in the wearable device system.  The controller 1 is a core device in the wearable device system, and is usually served by a device that has a relatively strong processing capability and communication capability.  The controller 1 may be a module that has a control function and that is superposed on a wearable device, such as a smartphone or a smart watch).
		Regarding claim 3.    The combination discloses the computer-implemented method of claim 1.
		Qian further discloses wherein the cognitively predicting comprises analyzing, by the device management hub, contextual information from the at least two personal electronic devices ([0025] obtaining the usage scenario information of the user (contextual information) by using the wearable device in the wearable device set of the user. [0098] discloses For example, the usage scenario type of the user is determined by using an algorithm. Specifically, the decision tree algorithm is used as an example to describe in detail a solution in this embodiment: A scenario model is established for each usage scenario type of the user by using a specific quantity of training data sets (contextual information from the at least two personal electronic devices), the usage 
Regarding claim 4.    The combination discloses the computer-implemented method of claim 3.
	Qian further discloses, wherein the contextual information comprises one or more of motion information ([0073] discloses the usage scenario type of the user may be identified according to environment information of a scenario of the user and activity information of the user.  For example, whether the user runs, takes a bus, or is still is determined according to a moving speed of the user)).
		Qian further discloses wherein the contextual information comprises one or more of usage pattern ([0098] discloses For example, if a scenario model corresponding to a usage scenario type A of the user is M, data corresponding to the usage scenario 
Regarding claim 6.    The combination discloses computer-implemented method of claim 1.
Qian discloses wherein the hierarchy comprises a plurality of hierarchies (table 1 discloses different hierarchy of devices in a plurality of hierarchy for different types of user activities where the devices get priority to be used according user activity and hierarchy level).
Regarding claim 7.    The combination discloses the computer-implemented method of claim 1.
		 Qian further discloses wherein the one of the at least one hierarchy determines which of the at least two personal electronic devices processes user input on a particular type of sensor (([0107] discloses after identifying that the current usage scenario type (current user activity) of the user is the "outdoor exercise", the controller determines that a priority sequence of all devices in the wearable device set of the user is "1.  Glasses; 2.  Watch; 3.  Band; 4.  Mobile phone" (hierarchy), and may determine, according to the priority sequence, that the “glasses" are the selected first interactive device).
Regarding claim 9.    The combination discloses computer-implemented method of claim 1.
wherein at least one of the cognitively deriving are performed for the device management hub by one or more cognitive service ([0128] discloses the context aware activity system 840 (cognitive service) can take inputs from one or more internal sensors 860 taken during various activities engaged by the user (e.g., time, location, speed, preceding events and habits), and learn about the user's habits (contextual information) over time and predict what activity (current activity) should automatically be done for the user. Such information may be used by the context aware activity system 840 to determine, over time, the activities being performed, and the context under which they were performed. Furthermore the context aware activity system 840 can receive inputs from external sources including wearable devices such as the ring 802 or other wearable devices 802' and/or sensors 810b that are located near the host computing device, via short range).
		Regarding claim 11.    Zamorano disclose a system, comprising: 
a memory (fig. 1, 104 discloses host and memory of host corresponds to memory); and
at least one processor in communication with the memory (fig. 1, 104 discloses host and processor of host corresponds to processor), the memory storing program code to perform a method, the method comprising:
All other limitations of claim 11 are similar with the limitations of claim 1 above. Claim 11 is rejected on the analysis of claim 1 above.
Regarding claim 12, the combination discloses the system of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 3 above. Claim 12 is rejected on the analysts of claim 3 above.
Regarding claim 13, the combination discloses the system of claim 11.
All other limitations of claim 13 are similar with the limitations of claim 4. Claim 13 is rejected on the analysts of claim 4 above.
Regarding claim 15, the combination discloses the system of claim 11.
All other limitations of claim 15 are similar with the limitations of claim 9. Claim 15 is rejected on the analysts of claim 9 above.
Regarding claim 16. Zamorano discloses computer program product, comprising:
Instruction stored in a computer-readable storage medium (fig. 1, 104 discloses host and memory of host corresponds to storage medium) the instructions being readable and executable by a processor for performing a method, the method comprising:
All other limitations of claim 16 are similar with the limitations of claim 1 above. Claim 16 is rejected on the analysis of claim 1 above.
Regarding claim 17. The combination discloses computer program product of claim 16.
All other limitations of claim 17 are similar with the limitations of claim 3. Claim 17 is rejected on the analysis of claim 3 above.
Regarding claim 18. The combination discloses computer program product of claim 16.
All other limitations of claim 18 are similar with the limitations of claim 4. Claim 18 is rejected on the analysis of claim 4 above.
Regarding claim 20. The combination discloses computer program product of claim 16.
.
Claims 5, 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Youn (US pg. no. 20160165037), and Koskan (US pg. no. 20120004782), further in view of Liu (US pg. no. 20200082352).
Regarding claim 5.    The combination discloses computer-implemented method of claim 4.
But, the combination does not explicitly disclose, wherein the usage patterns are improved via machine learning of historical usage pattern data for the user.
However, in the same field of endeavor, Liu discloses wherein the usage patterns (fig. 3 S305 prediction result of usage pattern) are improved via machine learning of historical usage pattern data for the user (fig. 3 discloses using machine learning algorithm  to predict usage pattern using historical usage pattern data of the user).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Liu. The modification would allow using machine learning algorithm to effectively predict user usage to proactively launch the right device for use as a result increasing user satisfaction of using devices activated using similar gestures.
Regarding claim 14, the combination discloses the system of claim 11.
All other limitations of claim 14 are similar with the limitations of claim 5. Claim 14 is rejected on the analysts of claim 5 above.
Regarding claim 19. The combination discloses computer program product of claim 16.
All other limitations of claim 19 are similar with the limitations of claim 5. Claim 19 is rejected on the analysis of claim 5 above.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Youn (US pg. no. 20160165037), and Koskan (US pg. no. 20120004782), further in view Park (US pg. no. 20160098088).
Regarding claim 8.    The combination discloses the computer-implemented method of claim 7.
But, the combination does not explicitly disclose: wherein the input comprises at least one of a gesture of the user;
However, in the same field of endeavor, Park discloses wherein the input comprises at least one of a gesture of the user (fig. 10 discloses the hand gesture is used as input to a device).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed. The modification would allow transmitting commands to devices using gesture. The modification would allow using gesture to command devices when the user is using voice communication on a different device as a result enabling smooth and comfortable voice communication on the ongoing phone conversation.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Youn (US pg. no. 20160165037), and Koskan (US pg. no. 20120004782), further in view of Avasthi (US pg. no. 20180332164).
Regarding claim 10. The combination discloses the computer-implemented method of claim 1.
But, the combination does not explicitly disclose: wherein the organizing is automatic;
However, in the same field of endeavor,	Avasthi discloses wherein the organizing is automatic ([0085] discloses the proposed method can be used to automatically determine whether the first electronic device and the second electronic device are in same arm or the different arms based on proximity detection using a wireless media like a bluetooth low energy (BLE) whisper mode or a motion comparison function.  The proposed method intuitively determines priority of the first electronic device and the second electronic device based on relative positioning and then apply control function based on running applications on either first electronic device or the second electronic device).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Avasthi. The modification would allow automatically managing joining and leaving wearable devices to automatically organize and manage frequently changing network of personal devices.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2721684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        10/26/2021